NUMBER 13-09-00176-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DONALD I. POMERANTZ, ANN POMERANTZ,
MP LAND, INC., AND DP LAND, INC.,                                          Appellants,

                                           v.

JERRY KIRK D/B/A KIRK ROOFING,                                               Appellee.


                   On appeal from the County Court at Law
                        of Guadalupe County, Texas.


                          MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
             Memorandum Opinion by Chief Justice Valdez

      Appellants, Donald I. Pomerantz, Ann Pomerantz, MP Land, Inc., and DP Land,

Inc., appeal from a trial court judgment awarding appellee, Jerry Kirk d/b/a Kirk Roofing,

attorney’s fees under section 17.50(c) of the Texas Deceptive Trade Practices Act
(“DTPA”). See TEX . BUS. & COM . CODE ANN . § 17.50(c) (Vernon Supp. 2009). By two

issues, the appellants contend that the trial court erred by: (1) refusing to admit a business

record proffered by the Pomerantzes; and (2) concluding that the Pomerantzes’s lawsuit

was “groundless.”1 We affirm.

                                               I. BACKGROUND

A.      Factual Background2

                 In 2003, Mel Pomerantz contacted . . . Kirk . . . about completing
        repairs to the roof of a residential structure owned by two Texas
        corporations, MP Land, Inc. and DP Land, Inc. Mel Pomerantz died prior to
        the filing of the underlying lawsuit. Mel’s widow, Ann Pomerantz, owns the
        capital stock in MP Land, Inc. and Mel’s brother, Donald Pomerantz, owns
        the capital stock in DP Land, Inc. At some point the roof began to leak,
        damaging the residence . . . .

Kirk v. Pomerantz, No. 04-07-00504-CV, 2008 WL 859173, at *1 (Tex. App.–San Antonio

Apr. 2, 2008, no pet.) (mem. op.).

B.      Procedural Background

        Ann and Donald Pomerantz filed an original petition in justice court naming only

themselves, in their individual capacity, as plaintiffs. On August 21, 2006, the justice court

rendered judgment in favor of the Pomerantzes, and, on the same day, the Pomerantzes

filed an amended petition naming MP Land, Inc. and DP Land, Inc. as plaintiffs. The

county court conducted a de novo review of the justice court’s decision, and judgment was


        1
          This appeal was transferred to this Court from the Fourth Court of Appeals by order of the Texas
Suprem e Court. See T EX . G O V ’T C OD E A N N . § 22.220(a) (Vernon Supp. 2009) (delineating the jurisdiction of
appellate courts), § 73.001 (Vernon 2005) (granting the suprem e court the authority to transfer cases from
one court of appeals to another at any tim e that there is “good cause” for the transfer).

        2
           This appeal was originally subm itted to the Fourth Court of Appeals for a determ ination of whether
Donald and Ann Pom erantz had standing and whether MP Land, Inc. and DP Land, Inc. were “plaintiffs” in
the original lawsuit. See Kirk v. Pomerantz, No. 04-07-00504-CV, 2008 W L 859173, at **1-2 (Tex. App.–San
Antonio Apr. 2, 2008, no pet.) (m em . op.). W e defer to the recitation of facts of the underlying lawsuit as set
forth in the San Antonio court’s m em orandum opinion. See id. at *1.
                                                        2
entered in favor of the Pomerantzes and the two corporations. Kirk appealed to the Fourth

Court of Appeals. See id.

       The Fourth Court of Appeals held that the county court erred in rendering judgment

in favor of the Pomerantzes because “the Pomerantzes, although stockholders in the two

corporations, did not have standing to sue Kirk for damage to property owned by the

corporations.” Id. at *2. The Fourth Court of Appeals also held that the Pomerantzes failed

to obtain leave of court to file their amended petition and that the amended petition was

not considered by the justice court. Id. Thus, the Fourth Court of Appeals concluded that

“the amended petition did not carry forward to the county court” and that the county court

erred in rendering judgment in favor of the two corporations because “the two corporations

were not ‘plaintiffs’ in the county court.” Id. The county court’s judgment was reversed and

remanded “for consideration of what amount, if any, of attorney’s fees should be awarded.”

Id. at *3 (footnote omitted).

       On remand, the county court concluded that the Pomerantzes’ lawsuit was

“groundless in law” and that Donald and Ann Pomerantz were jointly and severally liable

for $5,250 in attorney’s fees owed to Kirk under the DTPA. See TEX . BUS. & COM . CODE

ANN . § 17.50(c) (“On a finding by the court that an action under this section was groundless

in fact or law or brought in bad faith, or brought for the purpose of harassment, the court

shall award to the defendant reasonable and necessary attorney’s fees and court costs.”).

This appeal ensued.

                                        II. STANDING

       The Fourth Court of Appeals concluded that MP Land, Inc. and DP Land, Inc. were

not plaintiffs and, therefore, not parties to the suit. Pomerantz, 2008 WL 859173, at *2.

                                             3
On remand to the trial court, the two corporations remained named in the style of the case;

however, the body of the trial court’s January 6, 2009 judgment reflects a finding against

only the Pomerantzes, not the corporations.3 Nevertheless, on March 6, 2009, Donald and

Ann Pomerantz, MP Land, Inc., and DP Land, Inc. timely filed a notice of appeal and later

filed a joint appellants’ brief.

       Under the “law of the case” doctrine, questions of law decided on appeal to a court

of last resort will govern the case throughout its subsequent stages. Loram Maint. of Way,

Inc. v. Ianni, 210 S.W.3d 593, 596 (Tex. 2006) (citing Hudson v. Wakefield, 711 S.W.2d
628, 630 (Tex. 1986)). As noted, in 2008, the Fourth Court of Appeals concluded that MP

Land, Inc. and DP Land, Inc. were not “plaintiffs” in the underlying lawsuit. Pomerantz,

2008 WL 859173, at *2. It is well settled that a person who is not a party to the trial court

judgment has no standing to seek review on appeal. See, e.g., In re J.A., 225 S.W.3d 7,

11 (Tex. App.–El Paso 2005, pet. denied) (holding that, without standing, a person may not

complain of a judgment to which he was not a party and which imposes no obligation upon

him); Stroud v. Stroud, 733 S.W.2d 619, 620-21 (Tex. App.–Dallas 1987, no writ) (holding

that parties who are strangers to a judgment have no right to seek review on appeal); see

also Lowery v. Calderoni, No. 13-95-412-CV, 1997 WL 33760913, at *2 (Tex. App.–Corpus

Christi May 8, 1997, no writ) (not designated for publication) (same). As strangers to the

January 6, 2009 judgment, MP Land, Inc. and DP Land, Inc. have no standing to seek


       3
           The judgm ent provides, in pertinent part:

                IT IS ADJUDGED AND ORDERED that the Defendant, Jerry Kirk dba [sic] Kirk
       Roofing, is entitled to recover and is hereby awarded the sum of $5[,]250.00 (Five Thousand
       Two Hundred and Fifty and No/100 Dollars) in attorney’s fees from Plaintiffs, Donald
       Pom erantz, and Ann Pom erantz, jointly and severally, said judgm ent to bear post-judgm ent
       interest at the rate of 5% (five percent) per annum from the date this judgm ent is signed until
       paid.
                                                        4
appellate review. See In re J.A., 225 S.W.3d at 11; Stroud, 733 S.W.2d at 620-21;

Lowery, 1997 WL 33760913, at *2. Accordingly, we conclude that the Pomerantzes are

the only appellants in the present appeal.

                                    III. ATTORNEY’S FEES

        By their second issue, the Pomerantzes assert that the trial court erred in awarding

attorney’s fees to Kirk on the basis that their DTPA claims were groundless in law. Kirk

argues that, because the San Antonio court held that the Pomerantzes did not have

standing to sue, the Pomerantzes’s suit “must necessarily be found to be groundless in

law.”

A.      Applicable Law and Standard of Review

        Section 17.50(c) of the DTPA authorizes a trial judge to award reasonable and

necessary attorney’s fees and court costs to defendants upon a finding that a plaintiff’s

claim was groundless in fact or law or brought in bad faith, or for the purposes of

harassment. TEX . BUS. & COM . CODE ANN . § 17.50(c). Thus, section 17.50(c) establishes

four alternative grounds for the award of attorney’s fees and court costs: (1) groundless

in fact; (2) groundless in law; (3) brought in bad faith; or (4) brought for purposes of

harassment. Id. Under section 17.50(c), “groundless” means a claim having no basis in

law or fact and not warranted by any good faith argument for the extension, modification,

or reversal of existing law. Donwerth v. Preston II Chrysler-Dodge, Inc., 775 S.W.2d 634,

637 (Tex. 1989). The standard for determining whether a suit is groundless is “whether the

totality of the tendered evidence demonstrates an arguable basis in fact and law for the

consumer’s claim.” Splettstosser v. Myer, 779 S.W.2d 806, 808 (Tex. 1989).

        The trial court’s determination of whether a suit is groundless is a question of law.

                                              5
Donwerth, 775 S.W.2d at 637. We review a trial court’s determination to award attorney’s

fees under an abuse of discretion standard. Mosk v. Thomas, 183 S.W.3d 691, 696 (Tex.

App.–Houston [14th Dist.] 2003, no pet.). A trial court abuses its discretion when it acts

in an arbitrary or unreasonable manner, or without reference to any guiding rules and

principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).

B.      Analysis

        The Pomerantzes assert that their DTPA claims are warranted by good faith

arguments for the extension, modification, or reversal of existing law because they have

“argued vigorously” that “as tenants, [they] could bring the cause of action as consumers.”

The Pomerantzes’ argument construes the “existing law” at issue to be that of consumer

status under the DTPA. However, the Fourth Court of Appeals did not hold that the

Pomerantzes lacked standing under the DTPA because they failed to meet the statutory

definition of consumer. Pomerantz, 2008 WL 859173, at *1; see also TEX . BUS. & COM .

CODE ANN . § 17.45(4) (Vernon Supp. 2009). Instead, the court held that “all causes of

action concerned damage to the corporations’ property” and that “[a] corporate stockholder

cannot recover damages personally for a wrong done solely to the corporation, even

though he or she may be injured by that wrong.” Pomerantz, 2008 WL 859173, at *1.

Therefore, the “existing law” at issue is not consumer status but, instead, whether a

corporate stockholder can recover damages personally for a wrong done solely to a

corporation.4     The Pomerantzes have not asserted a good faith argument for the

modification, extension, or reversal to the existing law that a cause of action for damages


        4
          W e note that even if the Pom erantzes m et the definition of “consum er” under the Texas Deceptive
Trade Practices Act (“DTPA”), they nevertheless lacked “standing to sue Kirk for dam age to property owned
by the corporations.” Pomerantz, 2008 W L 859173, at *1.
                                                     6
to the property of a corporation is vested only in the corporation. Thus, the trial court did

not err in determining that the Pomerantzes’ DTPA claim was groundless in law. See

Donwerth, 775 S.W.2d at 637.

        Additionally, the Pomerantzes assert that their DTPA claims were good-faith

arguments for the extension, modification, or reversal of existing law by claiming on appeal

that:

        Counsel for the Appellant argued vigorously that the Amended Pleadings
        were clearly before the County Court at [L]aw long prior to trial. Because the
        Plaintiff could replead at the trial de novo (but not add any new ground of
        recovery), the Appellant could not be held to the Original Petition and the
        Amended Petition constituted the new pleading. The Fourth Court of
        Appeals did not completely ignore this argument, but did not agree with it
        either . . . . The Fourth Court of Appeals could have treated the First
        Amended Petition as a permissible repleading under Texas Rule of Civil
        Procedure 574a, but declined to do so. Even so, the argument that the
        Amended Petition was a repleading was made in good faith and could be
        considered an argument for the extension, modification or reversal of existing
        law.

Although the above arguments may have been good-faith arguments for the extension or

modification of existing law as applied to the corporations in an attempt to have the

corporations declared “plaintiffs” in the DTPA lawsuit, these arguments are in no way

related to the standing issue faced by the Pomerantzes. These arguments are related to

whether DTPA claims brought by the corporations were groundless, not to whether the

Pomerantzes’ DTPA claims were groundless. As previously discussed, the corporations

do not have standing to seek appellate review of the trial court’s January 6, 2009 judgment.

See In re J.A., 225 S.W.3d at 11; Stroud, 733 S.W.2d at 620-21; see also Lowery, 1997
WL 33760913, at *2.

        Additionally, the Pomerantzes’ first issue also involves whether the corporations’


                                              7
DTPA claims were groundless. By their first issue, the Pomerantzes argue that the trial

court erred by failing to admit an exhibit proffered at the trial court’s hearing on remand

because the exhibit would “show that counsel for the Appellant timely mailed the First

Amended Petition to the Justice Court adding the corporate plaintiffs.” This issue also

involves whether the DTPA claims brought by the corporations, and not the Pomerantzes,

were groundless. As such, this issue is not properly before this Court. See In re J.A., 225
S.W.3d at 11; Stroud, 733 S.W.2d at 620-21; see also Lowery, 1997 WL 33760913, at *2.

       In light of the foregoing, we overrule the Pomerantzes’ first and second issues.

                                     IV. CONCLUSION

       We affirm the judgment of the trial court.


                                                    ROGELIO VALDEZ
                                                    Chief Justice


Delivered and filed the
12th day of August, 2010.




                                            8